Abatement Order filed April 28, 2022.




                                     In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-20-00309-CV
                                 ____________

                       ANTONIO VARGAS, Appellant

                                       V.

               RIGID GLOBAL BUILDINGS, LLC, Appellee


                  On Appeal from the 127th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2019-72919

       ABATEMENT ORDER AND NOTICE OF POSSIBLE
                      INVOLUNTARY DISMISSAL

     The appellate record reflects the following procedural history:

  • On February 21, 2019, appellant Antonio Vargas initiated an arbitration
    against appellee Rigid Global Buildings, LLC that was administered by
    Benchmark Arbitration Services, Inc.

  • On August 5, 2019, the arbitrator issued an arbitration award in favor of
    Global and against Vargas (the “Arbitration Award”).

  • On March 19, 2020, in cause no. 2019-72919, in the 127th Judicial District
    Court of Harris County, Texas, the trial court signed an order in which it
    denied Vargas’s petition to vacate the Arbitration Award.
• On the same date, the trial court signed another order (“Second Order”) in
  which the trial court (1) granted Rigid’s motion to confirm the Arbitration
  Award, (2) dismissed, based on the Arbitration Award, all of Vargas’s claims
  against Rigid, except for the breach of contract claim that Vargas had asserted
  in his petition to vacate, (3) sustained Rigid’s special exception to Vargas’s
  breach of contract claim, and (4) ordered Vargas to replead sufficient facts to
  support his breach of contract claim within seven days from March 19, 2020
  or the trial court would dismiss this claim without prejudice.

• In the Second Order, the trial court stated that if the trial court dismissed the
  breach of contract claim, then the trial court’s order would be a final judgment.
  The trial court also said that it intended the order to be a final judgment if
  Vargas did not replead his breach of contract claim. The trial court also stated
  that if Vargas did replead his breach of contract claim, the order would be a
  partial judgment.

• The record reflects that Vargas did not attempt to replead his breach of
  contract claim and that the trial court did not dismiss Vargas’s breach of
  contract claim.

• On April 17, 2020, Vargas filed a notice of appeal, in which he stated that he
  was appealing the trial court’s final judgment of March 19, 2020.

• We construe the two orders of March 19, 2020 together as a single judgment.
  See Henderson v. Shanks, 449 S.W.3d 834, 838 (Tex. App.—Houston [14th
  Dist.] 2014, pet. denied). In the trial court’s judgment, the trial court sustained
  a special exception to the breach of contract claim, but an order sustaining
  special exceptions as to a claim and ordering repleading does not dismiss the
  claim and is not a final, appealable judgment. See Perry v. Cohen, 272 S.W.3d
  585, 587 (Tex. 2008); Mueller v. Banks, 317 S.W.2d 254, 255 (Tex. Civ.
  App.—San Antonio 1958, no writ). In its March 19, 2020 judgment, the trial
  court did not dispose of Vargas’s breach of contract claim and therefore the
  trial court has not actually disposed of all claims and all parties before the
  court. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192–93 (Tex. 2001).

• In its judgment, the trial court stated that “any relief not expressly granted
  herein is hereby denied.” But, because there had not been a conventional trial
  on the merits, this Mother Hubbard clause did not state with unmistakable
  clarity that the trial court was rendering a final judgment. See Lehmann, 39
  S.W.3d at 192, 203–04. The trial court also stated that “[t]his is intended to
  be a final order should [Vargas] not replead his breach of contract claim.” But
  this statement of intent did not change the fact that the trial court did not
  dismiss the breach of contract claim, nor does the statement make the trial
  court’s judgment final and appealable. See Lehmann, 39 S.W.3d at 205. The
  trial court also stated that it would dismiss the breach of contract claim in the
      future if Vargas did not replead this claim within seven days. In the judgment,
      the trial court did not state with unmistakable clarity that it was rendering a
      final judgment. See Lehmann, 39 S.W.3d at 192–93, 200. Thus, the trial
      court’s March 19, 2020 judgment is interlocutory. See Lehmann, 39 S.W.3d
      at 192–93.

   • The record does not reflect that the trial court has signed any order or
     judgment after March 19, 2020 that would make the trial court’s judgment
     final.

   • Vargas has sought to appeal from the March 19, 2020 judgment based on this
     court’s appellate jurisdiction over final judgments.

      For the March 19, 2020 judgment to be final and appealable, the trial court
must have actually disposed of all claims and parties in cause no. 2019-72919 or
stated with unmistakable clarity that the court was rendering a final judgment. See
Lehmann, 39 S.W.3d at 192–93, 200. A statement that the judgment is final and that
all relief not granted is expressly denied is not sufficient to state with unmistakable
clarity that the court is rendering a final judgment when there has not been a
conventional trial on the merits. See id. at 203–05. If the trial court had signed a
subsequent order dismissing Vargas’s breach of contract claim after he failed to
replead within seven days, the trial court would have rendered a final judgment.

      This court may abate the appeal to permit the trial court to take action to make
an interlocutory judgment final, for example by signing an order dismissing a claim
that has not yet been disposed of by the trial court. See Tex. R. App. P. 27.2, 27.3;
Lehmann, 39 S.W.3d at 206.

      Accordingly, we order the case abated and remanded to the trial court for a
period of twenty days to allow further proceedings. If actions are taken that result
in a final and appealable judgment, then this court will proceed to a determination
of the merits of this appeal. If no action is taken that results in a final and appealable
judgment, then this appeal is subject to involuntary dismissal without further notice.
See Tex. R. App. P. 42.3. The trial-court clerk is directed to prepare, certify, and
file a supplemental clerk’s record containing any order signed by the trial court and
any document filed with the trial court in this case during the abatement period,
along with any other items designated by the parties. The trial-court court reporter
is directed to prepare, certify, and file a reporter’s record of any proceedings in the
trial court during the abatement period. The supplemental clerk’s record and any
supplemental reporter’s record shall be filed with the clerk of this court on or before
May 25, 2022.

        The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental records are filed in this court. The court also will consider an
appropriate motion to reinstate the appeal filed by any party, or the court may
reinstate the appeal on its own motion.
        It is the responsibility of any party seeking reinstatement to request a hearing
date from the trial court and to schedule a hearing, if a hearing is required, in
compliance with this court’s order. If the parties do not request a hearing, the court
coordinator of the trial court shall set a hearing date and notify the parties of such
date.


                                    PER CURIAM



Panel consists of Justices Jewell, Spain, and Wilson.